Citation Nr: 0420563	
Decision Date: 07/28/04    Archive Date: 08/04/04

DOCKET NO.  01-09 830A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Kansas City, 
Missouri


THE ISSUE

Eligibility for VA outpatient dental treatment.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Coppola





INTRODUCTION

The veteran had active military service from July 1965 to 
January 1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2001 decision of the Department of 
Veterans Affairs (VA) Medical Center in Kansas City, 
Missouri.  

The veteran testified at a personal hearing at the St. Louis, 
Missouri Regional Office (RO) before the undersigned Veterans 
Law Judge in March 2004.  


FINDING OF FACT

The veteran does not have a service-connected dental 
condition; he was not a prisoner of war; he does not have a 
dental condition determined to be aggravating a service-
connected medical condition; he is not participating in a 
Chapter 31 vocational rehabilitation program; and, he is not 
scheduled for admission or otherwise receiving care and 
services under Chapter 17 of 38 U.S.C. for which outpatient 
dental care is medically necessary for a dental condition 
clinically determined to be complicating a medical condition 
currently under treatment.  


CONCLUSION OF LAW

The criteria for eligibility for VA outpatient dental 
treatment have not been met.  38 U.S.C.A. §§ 1110, 1712 (West 
2002); 38 C.F.R. § 17.161 (2003).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2003).

In accordance with the VCAA and the regulatory provisions the 
VA has a duty to notify an appellant of the evidence and 
information necessary to substantiate a claim.  VA also has a 
duty to assist the claimant in obtaining evidence necessary 
to substantiate the claim for the benefit sought.  38 C.F.R. 
§ 3.159.  

Here, the VA notified the veteran in a November 2001 
notification letter and a January 2002 notification letter of 
the evidence and information necessary to substantiate his 
claim and why he is not eligible for VA outpatient dental 
treatment.  The VA also notified him in the December 2001 
statement of the case and the February 2002 and May 2003 
supplemental statements of the case of the laws and 
regulations governing entitlement to VA dental treatment and 
why he is not eligible.  Thus, the Board concludes that VA 
has met its duty to notify the veteran in this matter.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  Here, the facts are not in dispute.  See VCAA; Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (holding that 
remand pursuant to the VCAA is not required where "no 
reasonable possibility exists that any further assistance 
would aid the appellant in substantiating her claim"); Smith 
v. Gober, 14 Vet. App. 227 (2000) (holding remand pursuant to 
VCAA not required when law is dispositive).  

For these reasons the Board finds that all relevant facts 
have been adequately developed and no further assistance to 
the veteran in developing the facts pertinent to his claim is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A (West 2002).  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the veteran under Bernard 
v. Brown, 4 Vet. App. 384 (1993).

The veteran is seeking entitlement to VA outpatient dental 
care.  Specifically, he maintains that he has ongoing 
infections and he would like his teeth removed and replaced 
with dentures.  

In this case, the essential facts and the law are not in 
dispute.  The veteran testified and the evidence shows that 
he is not service-connected for any disabilities.  
Transcript, pp. 2, 5-6 (March 2004).  Therefore, he is 
ineligible for Class I, Class II, Class II(a), Class II(b), 
Class IIR, Class III, or Class IV outpatient dental 
treatment.  38 C.F.R. § 17.161(a), (b), (c), (d), (f), (g), 
(h).  

The veteran does not contend and the evidence does not show 
that he was a prisoner of war during active service.  
Therefore, he is ineligible for Class II(c) outpatient dental 
treatment.  38 C.F.R. § 17.161(e).  

The veteran does not contend and the evidence does not show 
that he is participating in a rehabilitation program under 
38 U.S.C.A. Chapter 31.  Therefore, he is ineligible for 
Class V outpatient dental treatment.  38 C.F.R. § 17.161(i).  

The evidence includes an October 1991 private medical report 
showing the veteran sustained injuries in a September 1989 
motor vehicle accident.  The physician stated that his 
continuing physical symptoms and related stress from the 
accident and his employment resulted in a permanent partial 
disability.  The evidence also includes a July 1992 private 
medical report showing the veteran had ongoing work-related 
stress that was exacerbating several underlying physical 
conditions, which included a chronic pain syndrome.  The 
diagnosis was adjustment disorder with disturbance of mood, 
post traumatic stress disorder and chronic pain syndrome.  



The veteran testified that he received an early medical 
retirement from the Civil Service due to his adjustment 
disorder and fibromyalgia.  Transcript, pp. 6, 8, 12 (March 
2004).  Although the evidence shows the veteran received 
prior medical treatment from private health care 
professionals for his disabilities, he testified he is not 
receiving treatment from the VA for any disabilities.  
Transcript, pp. 5-6 (March 2004).  

The above evidence and his testimony show he is not scheduled 
for admission or otherwise receiving care and services under 
Chapter 17 of 38 U.S.C. for which outpatient dental care is 
medically necessary for a dental condition clinically 
determined to be complicating a medical condition currently 
under treatment.  Therefore, he is ineligible for Class VI 
outpatient dental treatment.  38 C.F.R. § 17.161(j).  

The Board also notes that the veteran does not contend and 
the evidence does not show that his nonservice-connected 
dental condition began while he was receiving authorized VA 
hospital care.  Therefore, he is not entitled to post 
hospitalization outpatient dental treatment reasonably 
necessary to complete treatment of a nonservice-connected 
dental condition.  38 C.F.R. § 17.163.  

For these reasons, the Board concludes that the criteria for 
eligibility for VA outpatient dental treatment have not been 
met.  38 U.S.C.A. §§ 1110, 1712 (West 2002); 38 C.F.R. § 
17.161 (2003).  Because the law is dispositive of the issue 
in this case based on the undisputed facts, his appeal must 
be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  Moreover, because the law, rather than the facts in 
this case, is controlling, the provisions of 38 U.S.C.A. § 
5107(b) are not for application.  








ORDER

Eligibility for VA outpatient dental treatment is denied.  



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



